Exhibit 10.13

 

 

CONSULTING AGREEMENT

 

 

This CONSULTING AGREEMENT (“Agreement”) is entered into on May 14, 2013 between
Intercept Pharmaceuticals, Inc. (“Company”), with offices at 18 Desbrosses
Street, New York, New York 10013, and Luciano Adorini (“Consultant”), residing
at via Bronzino 8, 20133, Milan, Italy.

 

ARTICLE 1. recitals

 

1.1. The Company, on behalf of itself and its subsidiaries and successors,
whether now existing or hereafter acquired or established, desires to obtain the
services of Consultant, and Consultant is willing to render his services upon
the terms and conditions set forth below, acting in the capacity of Chief
Scientific Officer of the Company, as Liquidator of Intercept Italia and in
providing his expertise in the following field (the “Field of Interest”): FXR
and TGR5 programs with a focus on supporting development of the compounds OCA
(INT-747), INT-767 and INT-777.

 

1.2. The Company and the Consultant are a party to that Consulting Agreement
entered into as of January 1, 2012.

 

1.3. The Consultant has continued to provide Services (as defined below)
subsequent to December 31, 2012.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Company and Consultant, intending to be legally bound, hereby agree as follows:

 

ARTICLE 2. ENGAGEMENT AND SCOPE OF WORK

 

2.1. Engagement. Subject to the terms and conditions of this Agreement, the
Company hereby retains Consultant to provide such services in the Field of
Interest as the Company and Consultant mutually agree from time to time in the
form of defined services (“Services”) and Consultant hereby accepts such
engagement. Such Services shall include but not be limited to directing and
managing the Company’s preclinical research; authoring scientific papers and
reviews; supporting strategic partnering and investor due diligence;
coordinating with the clinical development organization to target and prioritize
novel indications; and preparation of Company presentations and regulatory
documents. Additionally, for as long as the Company requires, Consultant shall
act and perform all required duties as liquidator of Intercept Italia.

 

2.2. Commitment. Consultant agrees to make himself available to render the
Services as agreed with Company for a defined scope of Services from time to
time at such times and locations as may be mutually agreed.

 

2.3. Other Activities. Consultant hereby represents that, except as he has
disclosed to the Company in writing in Schedule 2.3, Consultant is not party to
any existing written or oral agreement, arrangement, understanding or other
relationship pursuant to which Consultant is obligated to render advice and
services to a commercial entity in the Field of Interest. Consultant agrees to
furnish the Company with a copy of any such agreement upon request. Consultant
hereby agrees and acknowledges that, during the Term (as hereinafter defined),
Consultant will not enter into any other written or oral agreement, arrangement,
understanding or other relationship pursuant to which Consultant is obligated to
render advice and services, in or relating specifically to the Field of
Interest, to a commercial entity, unless Consultant (i) provides the Company
with at least fifteen (15) days written notice describing the nature and terms
of such proposed arrangement and (ii) receives the prior written approval of the
Company, such approval to be granted in the Company’s sole and absolute
discretion.

 



 

 

 

 

2.4. Publications. Consultant agrees not to publish in any Publication any
Proprietary Information (as defined below) without the prior written approval of
the Company in its sole and absolute discretion. For purposes of this Section
2.4, the term “Publication” shall include, without limitation, the contents,
whether written or oral, of any manuscript to be published, any scientific
presentation, or any lecture or speech.

 

ARTICLE 3. COMPENSATION FOR SERVICES

 

3.1. Fee Payment. In consideration for the performance of the Services, the
Company will pay Consultant over the Term of the Agreement (as described in
Article 6 below) (i) €14,000 per month until March 31, 2013 and (ii) €15,400 per
month starting from April 1, 2013, such fee to be paid by check or wire promptly
in arrears by Intercept Italia S.R.L. in liquidation. Consultant agrees that his
monthly payment is subject to annual review and revision by the Company’s
Compensation Committee and/or Board of Directors. Consultant may also be
entitled to bonuses as may be determined at the sole discretion of the Company’s
Compensation Committee and/or Board of Directors.

 

3.2. Consultant Expenses. Travel and related expenses reasonably incurred by
Consultant in connection with the performance of Services under this Agreement
and documented by Consultant will be reimbursed at actual costs by the Company
in accordance with general policies and procedures established by the Company
from time to time. No reimbursement will be made for any expenses other than
travel and related expenses incurred by Consultant during the performance of the
Services unless such expenses are approved in advance by the Company. All
approvals by the Company must be given or confirmed in writing; expense
approvals can be requested from the Chief Executive Officer, the Chief Financial
Officer or any Executive Vice President of the Company and must adhere to the
Company’s travel policy.

 

3.3. Benefits. Notwithstanding anything to the contrary herein, Consultant shall
not be entitled to any benefits, coverages or privileges, including, without
limitation, social security, unemployment, medical or pension payments, made
available to employees of the Company.

 

ARTICLE 4. CONFIDENTIALITY, INVENTIONS AND MATERIALS

 

4.1. Inventions. (a) Consultant shall promptly disclose to Company all
inventions, developments, discoveries, data, technology, designs, innovations,
improvements and any other intellectual property (whether or not patentable and
whether or not copyrightable) that are made, conceived, reduced to practice,
created, written, designed or developed by Consultant, solely or jointly with
others, in the course of performing the Services hereunder, whether during
normal business hours or otherwise (collectively, the “Inventions”).

 



 

 

 

 

(b) The Company is and shall be, the sole and exclusive owner of all right,
title and interest throughout the world in and to all Inventions, including all
patents, copyrights, trademarks, trade secrets and other intellectual property
rights (collectively “Intellectual Property Rights”) therein. Consultant agrees
that the Inventions are hereby deemed a "work made for hire" as defined in 17
U.S.C. Sec. 101 for the Company. If, for any reason, any of the Inventions do
not constitute a "work made for hire," Consultant hereby irrevocably assign to
the Company, in each case without additional consideration, all right, title and
interest throughout the world in and to the Inventions, including all
Intellectual Property Rights therein.

 

(c) Any assignment of copyrights under this Agreement includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as "moral rights" (collectively, “Moral Rights”). Consultant hereby
irrevocably waives, to the extent permitted by applicable law, any and all
claims he or she may now or hereafter have in any jurisdiction to any Moral
Rights with respect to the Inventions.

 

(d) Upon the request of the Company, Consultant shall promptly take such further
actions, including execution and delivery of all appropriate instruments of
conveyance, as may be necessary to assist the Company to prosecute, register,
perfect, record or enforce its rights in any Inventions. In the event the
Company is unable, after reasonable effort, to obtain Consultant’s signature on
any such documents, Consultant hereby irrevocably designates and appoints the
Company as his/her agent and attorney-in-fact, to act for and on Consultant’s
behalf solely to execute and file any such application or other document and do
all other lawfully permitted acts to further the prosecution and issuance of
patents, copyrights or other intellectual property protected related to the
Inventions with the same legal force and effect as if Consultant had executed
them. Consultant agrees that this power of attorney is coupled with an interest.

 

(e) Consultant shall have no right or license to use, publish, reproduce,
prepare derivative works based upon, distribute, perform, or display any
Inventions. Consultant shall have no right or license to use the Company's
trademarks, service marks, trade names, trade names, logos, symbols or brand
names.

 

(f) Consultant shall require each of its employees to execute written agreements
securing for the Company the rights provided for in this Section 4.1 prior to
such employee providing any Services under this Agreement.

 

4.2. Proprietary Information. (a) Consultant acknowledges that his relationship
with the Company is one of high trust and confidence and that in the course of
his service to the Company he will have access to and contact with Proprietary
Information (as defined below). Consultant agrees that he will not, during the
Term of the Agreement or at any time thereafter, disclose to others, or use for
the benefit of others, any Proprietary Information.

 

(b) For purposes of this Agreement, “Proprietary Information” shall mean all
information, whether or not in writing, of a private, secret or confidential
nature concerning the Company’s business, business relationships or financial
affairs that is communicated to, learned of, developed or otherwise acquired by
Consultant in the course of his service as a consultant to the Company,
including, but not limited to, all Inventions, products, processes, methods,
techniques, formulas, compositions, compounds, research data, clinical data,
financial data, personnel data, computer programs, customer and supplier lists,
and contacts at or knowledge of customers or prospective customers of the
Company.

 



 

 

 

 

(c) Consultant’s obligations under this Section 4.2 shall not apply to any
Proprietary Information that (i) is or becomes known to the general public under
circumstances involving no breach by Consultant or others of the terms of this
Section 4.2, (ii) is generally disclosed to third parties by the Company without
restriction on such third parties, or (iii) is approved for release by written
authorization of an officer of the Company. If the Consultant is required by law
or regulation to disclose any Proprietary Information, the Consultant shall: (x)
notify the Company as promptly as practicable in writing of such requirement so
that the Company may seek a protective order or other appropriate remedy, (y)
furnish only that portion of the Proprietary Information which the Consultant is
legally required to disclose, in accordance with advice of counsel, and (z)
exercise all reasonable efforts to obtain reliable assurances that confidential
treatment will be accorded to such Proprietary Information. The Consultant
shall, at the sole expense of the Company, cooperate with the Company in its
efforts to obtain a protective order or reliable assurance that only the
designated portion of the Proprietary Information shall be disclosed.

 

(d) Upon termination of this Agreement or at any other time upon request by the
Company, Consultant shall promptly deliver to the Company all records, files,
memoranda, notes, designs, data, reports, contracts, customer lists, and other
documents (and all copies or reproductions of such materials) (collectively, the
“Documentation”) relating to the business of the Company.

 

4.3. Non-competition and Non-solicitation. During the Term, and for a period of
one (1) year thereafter, Consultant shall not, without the Company’s prior
written consent, directly or indirectly, as a principal, employee, consultant,
partner or stockholder of, or in any other capacity with, any business
enterprise (other than in Consultant’s capacity as a holder of not more than 1%
of the combined voting power of the outstanding stock of a publicly held
company) (i) develop, design, produce, market, sell or render (or assist any
other person or entity in developing, designing, producing, marketing, selling
or rendering) products or services competitive with those developed, designed,
produced, marketed, sold or rendered by the Company during the Term in the Field
of Interest; and (ii) (A) solicit, or permit any organization directly or
indirectly controlled by Consultant to solicit, any employee of the Company to
leave the employ of the Company, or (B) solicit for employment, hire or engage
as an independent contractor, or permit any organization directly or indirectly
controlled by Consultant to solicit for employment, hire or engage as an
independent contractor, any person who was employed by the Company at any time
during the term of Consultant’s engagement with the Company; provided, that this
clause (B) shall not apply to any individual whose employment with the Company
has been terminated for a period of six months or longer.

 

4.4. United States Government Obligations. Consultant acknowledges that the
Company from time to time may have agreements with the United States Government,
or agencies thereof, that impose obligations or restrictions on the Company
regarding inventions made during the course of work under such agreements or
regarding the confidential nature of such work. Consultant agrees to be bound by
all such obligations and restrictions that are known to him and to take all
action necessary to discharge the obligations of the Company under such
agreements.

 



 

 

 

 

4.5. Remedies. Consultant acknowledges and agrees that the restrictions
contained in this Article 4 are necessary for the protection of the business and
goodwill of the Company and are considered by Consultant to be reasonable for
such purpose. Consultant agrees that any breach of this Agreement is likely to
cause the Company substantial and irrevocable damage which is difficult to
measure and for which the Company cannot be adequately compensated by monetary
damages alone. Therefore, in the event of any such breach or threatened breach,
Consultant agrees that the Company, in addition to such other remedies which may
be available, shall have the right to specific performance of the provisions of
this Article 4 and shall have the right to obtain an injunction from a court
restraining such a breach or threatened breach. Consultant hereby waives the
adequacy of a remedy at law as a defense to such relief.

 

ARTICLE 5. REPRESENTATIONS, WARRANTIES aND COVENANTS OF CONSULTANT

 

5.1. Absence of Restrictions. Consultant represents and warrants to the Company
that (i) he is currently under no contractual or other restriction or obligation
which is inconsistent with Consultant’s execution of this Agreement or the
performance of the Services or any other obligation hereunder or thereunder, and
(ii) during the Term, Consultant agrees not to enter into any agreement, whether
written, oral or otherwise, that conflicts with or otherwise restricts or
impedes his ability to fully perform the Services or any other obligations of
Consultant under this Agreement. Consultant further covenants that, consistent
with the restrictions and obligations imposed upon him hereunder, he shall not
take any action or fail to take any action with respect to any existing
agreement (whether written, oral or otherwise) or any agreement (whether
written, oral or otherwise) entered into during the Term that would create a
conflict or otherwise impede his ability to fully perform the Services or any
other obligations of Consultant under this Agreement.

 

5.2. Policies of the Company. Consultant agrees to abide by all rules, policies
and procedures applicable to Company personnel. To the extent that Consultant is
deemed to be an executive officer of the Company, Consultant agrees that he
shall be subject to all rules, policies and procedures to which the executive
officers of the Company are subject. Notwithstanding anything to the contrary
herein, Consultant expressly understands and agrees that the designation of
Consultant as an executive officer in accordance with applicable law shall in no
way change his status from being an independent contractor to an employee or
other agent of the Company.

 

ARTICLE 6. TERM AND TERMINATION

 

6.1. Effective Date and Term. This Agreement shall commence and be of effect as
of January 1, 2013 and shall continue until December 31, 2013 (the “Term”);
provided, however, that the parties to this Agreement expressly agree that the
rights and obligations of the parties contained in Article 4 of this Agreement
shall have commenced as of the time when the Consultant first commenced his or
her relationship with the Company or any of its subsidiaries or other affiliates
as an employee or a consultant. The Term under this Agreement shall
automatically be extended for successive 12 month periods, until such time as
this Agreement is terminated in accordance with Section 6.2 below.

 

6.2. Termination. This Agreement may be terminated by either the Company or
Consultant upon not less than thirty (30) days prior written notice to the other
party. In the event of any such termination, Consultant shall be entitled to
payment earned hereunder and for expenses incurred up to the effective date of
termination. Such payments shall constitute full settlement of any and all
claims of Consultant of every description against the Company. Notwithstanding
the foregoing, (i) the Company may terminate this Agreement effective
immediately upon delivery of written notice to Consultant, if Consultant
breaches or threatens to breach any provision of Article 4 of this Agreement;
and (ii) the provisions of Sections 2.4, 7.1 and 7.7 and Article 4 of this
Agreement shall survive any termination of this Agreement.

 



 

 

 

 

ARTICLE 7. MISCELLANEOUS

 

7.1. Independent Contractor and Indemnification. Consultant hereby acknowledges
and agrees that he shall perform all services under this Agreement as an
independent contractor and not as an employee or agent of the Company. As a
result, Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or to bind the Company in any manner, except as expressly authorized in
accordance with the policies and procedures of the Company. Consultant shall
have sole responsibility for payment of all federal, state and local taxes or
contributions imposed or required under unemployment insurance, social security
and income tax laws and for filing all required tax forms with respect to any
amounts paid by the Company to Consultant hereunder. Consultant shall indemnify
and hold the Company harmless against any claim or liability of any kind
(including penalties, fees or charges of any kind whatsoever) resulting from
failure by Consultant to pay such taxes or contributions or file any such tax
forms.

 

7.2. Notices. All notices, requests, demands and other communications to be
given pursuant to this Agreement shall be in writing and shall be deemed to have
been duly given to a party if delivered by hand or mailed by registered or
certified mail, return receipt requested, postage prepaid, to such party at its
address set forth in the first paragraph or at such other address as such party
shall have designated by notice in writing to the other party.

 

7.3. Severability. If any one or more of the provisions of this Agreement shall,
for any reason, be held invalid, illegal or unenforceable in any respect, it
shall not affect any other term or provision of this Agreement. If any provision
in this Agreement shall be held to be excessively broad, it shall be construed
by limiting it so as to be enforceable to the extent compatible with applicable
law.

 

7.4. Captions. Captions of sections have been added only for convenience and
shall not be deemed to be a part of this Agreement.

 

7.5. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business; provided, however, that the
obligations of Consultant are personal and shall not be assigned by him.

 

7.6. Complete Agreement; Amendments. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
thereof, and supersede all prior agreements between the Company and Consultant
with respect to consulting services, thereby terminating any such prior
agreements and any obligations for payments to Consultant that may have accrued
thereunder. This Agreement may not be modified or amended except in a writing
signed by both parties.

 



 

 

 

 

7.7. Rights of Publicity. Consultant hereby acknowledges and agrees that the
Company shall have the right to use Consultant’s name and likeness in any
publicity materials prepared by it and in presentations to current or
prospective clients, investors and others, and in the Company’s disclosure
documents filed with the Securities and Exchange Commission.

 

7.8. Governing Law. This Agreement shall be considered to have been made in the
United States, and shall be interpreted in accordance with the laws of the State
of New York, United States of America, without regard to the conflict of law
provisions thereof, and the parties hereby submit to the jurisdiction of the
courts of that state.

 

7.9. Nonwaiver Provision. The waiver by either party hereto of any right
hereunder or of the failure to perform or of a breach by the other party shall
not be deemed a waiver of any other right hereunder or of any other breach or
failure by said other party whether of a similar nature or otherwise. This
Agreement does not create any rights in any other person other than the parties
to this Agreement and their respective successors and assigns.

 

7.10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument.

 

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



 

 

 

 

IN WITNESS WHEREOF, the Company and Consultant have duly executed and delivered
this Agreement as of the date first written above.

 



INTERCEPT PHARMACEUTICALS, INC.:     CONSULTANT:             By: /s/ Mark E.
Pruzanski     /s/ Luciano Adorini     Mark E. Pruzanski, M.D.     Luciano
Adorini, M.D.     Title: President and CEO      

 

 

 

 

 



